Civil action by lessee to recover of lessor for damage to stock of goods "due to the negligence of the lessor" . . . or to "the failure on the part of the lessor to keep the roof and other parts of the building in proper repair," as provided in written lease. *Page 849 
Upon denial of liability and issues joined, there was a verdict and judgment for the plaintiff, from which the defendant appeals, assigning errors.
The action is one arising out of a written lease and a dispute between the parties as to the exact cause of the damage to plaintiff's stock of goods following a heavy rain on the night of 19 June, 1936. The jury has resolved the disputed matters of fact in favor of the plaintiff. We have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. The evidence was sufficient to carry the case to the jury. The verdict and judgment will be upheld.
No error.